Citation Nr: 1004314	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a total 
right knee replacement.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement for the time 
period prior to February 13, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 
to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left ankle disability, to include as secondary to service-
connected residuals of a total right knee replacement; 
awarded a temporary total rating (TTR) of 100 percent 
effective from February 13, 2004 to March 31, 2005 based on 
surgery performed on the right knee; and denied an 
evaluation in excess of 30 percent for the time period prior 
to February 13, 2004 and for the time period from April 1, 
2005.  

In June 2006, the Veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer available to 
participate in the decision on his appeal.  A transcript of 
that hearing is of record.  VA law requires that persons who 
conduct a Board hearing on appeal participate in the final 
determination.  See 38 C.F.R. § 20.707 (2009).  In 
correspondence dated in October 2008 the Veteran and his 
representative were notified of his right to an additional 
Board hearing.  In a written response dated in October 2008, 
the Veteran declined to appear for an additional hearing and 
requested that the Board render a decision on his appeal 
considering all evidence of record.

In June 2006 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  He orally waived RO jurisdiction for this evidence 
during the June 2006 hearing; his waiver is recorded in the 
hearing transcript.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

In May 2007 the Board remanded the appeal to the RO for 
additional development.

The Board denied the claims for service connection for a 
left ankle disability and for an increased rating for a 
right knee disability for two time periods (exclusive of a 
period of TTR) in a decision dated in November 2008.  The 
Veteran appealed the Board's action related to his claimed 
ankle disability and the first applicable period of the 
right knee disability to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2009 Order, the 
Court vacated and remanded those portions of the November 
2008 Board decision that denied the claim for service 
connection for a left ankle disability and an increased 
rating for a right knee disability for the time period prior 
to February 13, 2004.

In September 2007 the Veteran raised the issue of service 
connection for scars claimed as secondary to his right knee 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record reflects 
that left ankle arthrosis is aggravated by service-connected 
residuals of a total right knee replacement.

3.  Prior to February 13, 2004 residuals of a total right 
knee replacement were manifested by a subjective report of 
one instability episode per month and no objective evidence 
of subluxation or lateral instability.

4.  Prior to February 13, 2004 residuals of a total right 
knee replacement were manifested by one instance of 
limitation of extension that was less than normal.



CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, a left ankle disability is aggravated by 
service-connected residuals of a total right knee 
replacement.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

2.  For the time period prior to February 13, 2004 the 
criteria for the assignment of a rating in excess of 30 
percent for residuals of a total right knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5257 (2009).

3.  For the time period prior to February 13, 2004 the 
criteria for the assignment of a separate rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection 
for a left ankle disability and for a rating in excess of 30 
percent for residuals of a total right knee replacement were 
received in October 2003.  In correspondence dated in 
January 2004, and June 2007, he was notified of the 
provisions of the VCAA as they pertain to the issues of 
service connection for a left ankle disability and an 
increased evaluation for his right knee disability.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his 
claims, identified his duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the 
case was issued in July 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file, and he has been provided with 
contemporaneous VA medical examinations of the current state 
of his right knee disability and claimed left ankle 
disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating his claims.

Service Connection Claim

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  It was noted, however, 
that VA will not concede a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 
3.310(b) (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis for Claimed Left Ankle 
Disability

The Veteran contends that he severely sprained his left 
ankle on two occasions during military service and that he 
developed a left ankle disability as a result of his 
service-connected right knee disability.

Service treatment records were void of any complaints, 
treatment, or findings of any left ankle problems.  However, 
they included records related to a pre-service right knee 
injury with November 1982 right knee surgery, complaints of 
right knee swelling and giving away while running in 
November 1985 and 1986, right knee physical therapy notes 
from December 1986 to March 1987, and a May 1987 right knee 
operation report.  In a June 1987 separation report of 
medical history he checked "yes" to currently or ever having 
swollen or painful joints; cramps in his legs; arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; and 
"trick" or locked knee.  Describing his present health, he 
stated that he underwent surgery on his right knee and was 
still having complications, adding that it "happened while 
running P.T. one [icy] day."  A corresponding examination 
report listed right knee status post arthrogram as an 
abnormality of the lower extremities.  His height was 
recorded as 67 inches, and his weight was 182 pounds.

In a post-service VA medical certificate dated in January 
1988, the Veteran reported that he twisted his right knee 
the previous night while walking, but did not mention his 
ankle.

VA treatment records dated from October to December 1995 
included complaints of right knee pain, but contained no 
references to any ankle problems.  Assessments included 
right knee pain and obesity with weight recorded above 250 
pounds.

In September 1996 the Veteran testified in a hearing with RO 
personnel for his application to reopen a claim for service 
connection for residuals of a right knee injury.  He made no 
reference to left ankle pain or problems.

In a VA treatment note dated in October 1996 his weight was 
recorded as 250 pounds.  He was referred for a nutrition 
evaluation for weight loss and physical therapy for right 
knee pain.  In a VA nutrition consultation dated in October 
1996, the Veteran reported that he was a body builder who 
discontinued running due to an injured knee and gained 40 
pounds in six months.  In a VA physical therapy consultation 
report for complaints of right knee pain dated in October 
1996, he stated that he had been running until two weeks 
ago, and exercise included doing "big lifts" of 100 pounds.  
He reported a left ankle sprain and swelling since one year 
ago.  The assessment included compensation bilateral ankles, 
postural and structural changes, and mesomorphic body type.  

A VA joints examination report dated in February 1999 
contained no complaints or findings related to any left 
ankle pain or trouble.  He indicated that he used a cane and 
brace for his right knee disability, and he was observed to 
walk with a slight limp favoring his right knee.  His weight 
was measured at 250 pounds.

VA routine treatment notes dated from April 2000 to 
September 2003 contained no complaints or findings related 
to any left ankle pain or trouble.  Periodic routine 
physical examinations included findings of no ankle edema.  
Assessments during this period included obesity, with 
physician advice to the Veteran about diet, exercise, and 
weight loss.  

In a VA treatment note dated in October 2003, the Veteran 
complained of left ankle swelling "for a long time."  
Reported objective findings included mild swelling of the 
left ankle, ability to ambulate without any difficulty, and 
weight measured at 270 pounds.  The assessment included 
obesity.

In February 2004 the Veteran underwent a right total knee 
arthroplasty.

In a February 2004 VA joints examination report, the Veteran 
complained of left ankle pain for some years, being worse in 
the past one to two years.  He denied any history of injury, 
fracture, injection, surgery, or therapy or treatment for 
his ankle.  An x-ray report of the left ankle listed an 
impression of probable history of medial malleolar fracture, 
otherwise unremarkable foot.  The assessment was lax 
ligaments on exam and x-ray finding suggestive of old, 
healed fracture WITH ARTHRITIS, which made it likely that he 
had some history of left ankle injury that was not clear at 
this point (emphasis in original).  The examiner opined that 
the left ankle pain was probably aggravated by altered gait 
from years of right knee pain, but more likely originated 
from old fracture(s).  

Private physical therapy records dated from February to 
March 2004 did not include any complaints or findings 
related to the left ankle.

In a VA orthopedic surgery note dated in June 2004, the 
Veteran stated that he developed some left ankle pain 
throughout the course of his post-surgical right knee 
rehabilitation and had a history of sprains with no recent 
trauma.  A left ankle x-ray report from the same day 
included findings of a small bony chip just distal to the 
medial malleolus suggestive of the possibility of an old 
ununited avulsion-type chip fracture with no definite recent 
fracture or dislocation noted.  In a VA orthopedic surgery 
note two weeks later he stated that he has had pain in his 
left ankle for 10 to 20 years that was getting worse over 
time and with ambulation.  He denied any previous fracture 
to the left ankle, but stated that he had numerous sprains 
in the past.  The assessment was left ankle arthrosis.  In a 
VA orthopedic surgery note dated in September 2004, the 
Veteran complained of left ankle pain throughout the day and 
night and reported a history of sprains.  The physician 
remarked that the history of many ankle sprains likely 
caused him to have these degenerative ankle changes.

A private orthopedic evaluation report from P. F., M.D., 
dated in February 2005 described "substantial orthopedic 
injuries while on active duty," including complications that 
grew out of a physical training injury that resulted in a 
right total knee arthroplasty.  The report added that while 
the Veteran "was being treated, he began to develop 
substantial signs and symptoms of significant injury to the 
left ankle."  The Veteran described substantial discomfort 
and multiple functional limitations as a result of his ankle 
injury with frequent pain and swelling, and difficulty with 
walking and stairs.  Dr. P. F. indicated that he reviewed 
the June 2004 [VA] radiographic reports.  He opined that 
there "is a clear causal relationship between [the 
Veteran's] injuries while on active duty that includes both 
the knee and the ankle."  The report did not include any 
physical examination findings.

In a July 2005 VA joints examination report the Veteran 
described his history of right knee injuries and surgeries; 
stated that he now experiences left ankle pain, wears an air 
cast for his ankle, and walks with a cane; and described 
limitations caused by his ankle pain.  Objective findings 
included gait that was tentative, slow, and unbalanced with 
some side-to-side sway and weight measured at 275.4 pounds.  
The impression included left ankle pain and injury 
identified in [February 2004 VA] radiology report.  The 
examiner opined that the Veteran's right knee and left ankle 
injury were related to service and that because of his right 
knee, it was probable that more stress was placed on his 
left leg.  She explained that the right knee problem had 
been persistent, and thus, his left ankle may have been 
stressed throughout these episodes.

In correspondence dated in January 2006 the Veteran 
described extreme knee and ankle pain that affected his 
daily activities.

In a hand-written statement from J. H., M.D., dated in May 
2004 (and received in June 2006), Dr. J. H. reported that 
the Veteran had chronic left ankle pain and swelling; he 
sprained and possibly fractured his left ankle years ago; x-
ray showed an old fractured malleolus; and examination has 
revealed evidence of chronic ankle sprain.  He reported that 
the Veteran now has left ankle pain and swelling that is 
worsening and may be related to his recent knee surgery and 
the need to bear more weight on his left ankle.

Additional VA treatment records dated from July 2005 to June 
2006 included complaints and treatment for left ankle pain 
and arthropathy.

In June 2006 the Veteran testified that he severely sprained 
his ankle and was treated on two occasions during active 
service between 1985 and 1986 and that his left ankle had 
always been a problem, but it started getting worse.  He 
testified that he did not do a lot of physical activity 
after service due to his knee, but also stated that prior to 
his 2004 knee surgery he was able to run.  He stated that 
his employment as a programmer was primarily sedentary.

VA treatment records requested from June 2006 to May 2007 
included one new record pertaining to the left ankle.  In a 
treatment note dated in December 2006 the Veteran described 
continued left ankle pain relieved somewhat by prescription 
medication.  Objective findings included weight measured at 
290 pounds and no edema of the extremities.  The assessment 
included knee joint replacement status/pain in joint 
involving ankle and foot: likely chronic symptoms of 
osteoarthritis from prior trauma.

In a VA joints examination report dated in June 2007 the 
Veteran again described his history of right knee injuries 
and surgical repairs and his current left ankle pain, which 
had an onset in the mid-1980s.  The examiner remarked that 
after reviewing the claims file today, the Veteran expressed 
his understanding that the service records did not mention 
any complaints regarding his left ankle or any ankle-related 
issues.  The examiner also reported that he found no 
supporting service records documenting any left ankle 
disorder.  

Following a detailed outline of his review of the claims 
folder and a physical examination of the Veteran (including 
weight measured at 290 pounds and observed antalgic gait), 
the examiner diagnosed left "ankle old fracture (age 
undetermined)" and "moderate degenerative arthritis (an age 
related chronic progressive disease)."  Noting a 
progressively increasing body mass index (BMI) over the past 
few years with a current BMI of 45-46, the examiner 
commented that he would strongly advise losing weight 
because both the knees and ankles are weight-bearing joints.  
He opined that the left ankle disability was not at least as 
likely as not due to or aggravated by service because there 
was no documentation of any ankle injuries during service.  
He also opined that the left ankle disability was not at 
least as likely as not secondary to the residuals of the 
right knee replacement.  He explained that the onset or 
duration of the left ankle fracture is undetermined and the 
left ankle pain is most likely secondary to this old 
fracture.  He also detailed that the left ankle pain and 
symptoms could be secondary to altered gait and long-term 
favoring of the left side and ankle to compensate for his 
chronic right knee pain, but more likely originated from 
this age-undetermined old fracture and moderate degenerative 
arthritis, which itself is an age-related chronic 
progressive disease that is worse with overweight patients.

In an application for a disabled parking placard or plate 
dated in September 2004 (received in August 2006), Dr. J. H. 
certified that the Veteran was unable to walk 200 feet 
without assistance due to right knee replacement and severe 
osteoarthritis of the left ankle.

Additional statements from the Veteran and his 
representative reiterated contentions that his left ankle 
disability was directly related to service, or caused or 
aggravated by his right knee disability.

In the October 2009 Joint Motion for Remand the parties 
agreed that the November 2008 Board decision that denied the 
claim for direct and secondary service connection for a left 
ankle disability did not adequately consider and discuss the 
Veteran's lay statements that he sprained his ankle in 
service.  The parties noted his complaints on his separation 
report of medical history and suggested that these 
complaints could have related to his left ankle in addition 
to his right knee.

The Board acknowledges that the Veteran is competent to 
describe his pain related to his claimed ankle disability.  
See 38 C.F.R. § 3.159(a)(2) (2009) (defining "competent lay 
evidence").  However, the suggestion that he experienced 
ankle pain in service is not credible.  In this regard, the 
Board points out that complaints and treatment for right 
knee pain were well documented in the service treatment 
records, including acute symptoms in November 1985 and 1986, 
physical therapy notes from December 1986 to March 1987, and 
a May 1987 right knee operation report.  He had multiple 
opportunities to present additional joint or musculoskeletal 
problems, but he never identified any related to his left 
ankle during service.  

Similarly, the Board finds the suggestion that his June 1987 
complaints at separation could have related to his left 
ankle is not persuasive because the Veteran himself 
summarized his present health to include complications from 
right knee surgery; service treatment records reflected 
chronic knee problems, but not a single complaint of any 
ankle problems; he continued to complain of right knee 
problems after in-service surgery; the first report of any 
left ankle problem after service was in October 1996 when he 
stated that he sprained his left ankle and experienced 
swelling since one year earlier, but was still running and 
lifting weights (at 250 pounds) until two weeks earlier; and 
the Veteran acknowledged that there was no evidence of any 
left ankle problem during service after reviewing his 
records during a June 2007 VA examination.  Therefore, the 
Board finds that service connection for a left ankle 
disability must be denied on a direct basis because there is 
no competent or persuasive evidence of any ankle problems in 
service or for many years after service.

In the October 2009 Joint Motion for Remand the parties also 
agreed that the November 2008 Board decision did not provide 
adequate reasons and bases for discounting four favorable VA 
and private medical opinions.

After carefully reviewing the totality of the evidence, 
including multiple VA and private medical opinions, and 
resolving all doubt in the Veteran's favor, the Board finds 
that aggravation of a left ankle disability was proximately 
due to residuals of a total right knee replacement, and 
service connection for left ankle arthrosis is warranted 
effective October 6, 2003, the date his claim was received.



Increased Evaluation Claim

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2009) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

By way of history, it should be noted that a rating action 
in December 1996 awarded service connection for residuals of 
a right knee surgery and advanced osteoarthritis and 
assigned a 30 rating, effective October 20, 1995 under 
Diagnostic Codes 5010-5257.  Additional rating actions dated 
in May 1998 and February 1999 continued the 30 percent 
rating.  In October 2003, the Veteran requested a higher 
rating for his right knee disability.  A rating action in 
March 2004 continued the 30 percent rating and awarded a 
temporary total rating (TTR) of 100 percent from February 
13, 2004 to March 31, 2005 based on surgery performed on the 
right knee.  Thereafter, his right knee disability was 
recharacterized under Diagnostic Code 5055, effective 
February 13, 2004.  The March 2004 rating action also 
restored the 30 percent rating under Diagnostic Code 5055, 
effective April 1, 2005.  Only the period prior to February 
13, 2004 remains on appeal.

In the October 2009 Joint Motion for remand, the parties 
expressed no disagreement with the Board's determination 
that a rating in excess of 30 percent was not warranted 
either on a schedular or extraschedular basis; however, they 
agreed that the Board failed to consider whether a separate 
disability rating was warranted under Diagnostic Code 5261 
for limitation of extension for the time period prior to 
February 13, 2004.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008) (2009).

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Factual Background and Analysis for Right Knee Disability 
Prior to February 13, 2004

The Veteran's application for an increased rating was 
received in October 2003.  

A VA treatment note dated in October 2002 reported that the 
Veteran ambulated without difficulty.  In a VA treatment 
note dated in December 2002, he complained of intermittent 
pain in his right knee, mostly on walking and running.  On 
physical examination, he was noted to be in no acute 
distress, had an old surgical scar on his right knee, and 
the assessment was chronic right knee pain. 

In a VA treatment note dated in April 2003, the Veteran 
complained of right knee pain that was worse over the past 
week.  Physical examination of the right knee revealed a 
tender lateral border, slight effusion, and full range of 
motion.  The assessment was effusion right knee improving on 
NSAID (nonsteroidal anti-inflammatory drug).  

In a VA orthopedic surgery initial evaluation note dated in 
September 2003, the Veteran complained of right knee pain, 
intermittent swelling, locking, and catching, and one 
instability episode per month.  He reported that he was an 
active person and enjoyed walking and playing recreational 
sports.  He did not report any traumatic history of re-
tearing or any acute instability.  Physical examination 
findings included an antalgic gait favoring his right knee, 
no swelling or effusion, tenderness to palpation diffusely 
over his medial and lateral joint lines, and palpable 
crepitus.  Range of motion was reported as "10-degree 
flexion contracture to 90 degrees of flexion."  X-rays 
obtained on the same day revealed severe tricompartmental 
disease of the right knee with multiple loose bodies in the 
posterior compartment.  His lateral tibiofemoral joint was 
noted to be worse than his medial tibiofemoral joint.  The 
assessment was severe DJD (degenerative joint disease) of 
the right knee.

In a VA treatment note dated in October 2003, the Veteran 
complained of right knee pain and swelling for many years 
and described it as sharp, non-radiating, and associated 
with activity.  He reported he was able to walk okay.  
Reported objective findings included ability to ambulate 
without any difficulty, though his right knee was noted to 
be warm with mild swelling and fluctuation; crepitation with 
motion; and limitation of right knee motion.  Specific range 
of motions findings were not reported.

In a VA right knee MRI (magnetic resonance imaging) report 
dated in December 2003 the impression was listed as severe 
degenerative changes seen in the lateral compartment with 
complete loss of the lateral meniscus, complete loss of 
articular cartilage in the lateral compartment with 
subchondral edema due to the loss of cartilage, and severe 
marked degenerative changes seen in all three compartments 
with osteophytes seen medially, laterally in the 
patellofemoral compartment.

VA treatment records documented that the Veteran underwent a 
right knee replacement surgery on February 13, 2004.  

The Veteran testified during a June 2006 hearing that he did 
not do a lot of physical activity after service due to his 
right knee disability, but also stated that he was able to 
run on his knee before the 2004 surgery.  He testified that 
his employment as a programmer was primarily sedentary.

After a review of the evidence of record, the Board finds 
that for the time period prior to February 13, 2004 the 
right knee disability was manifested by a subjective report 
of one instability episode per month and no objective 
evidence of subluxation or lateral instability.  Despite 
these minimal findings, the Veteran is in receipt of the 
maximum allowable rating of 30 percent under Diagnostic Code 
5257 for subluxation or lateral instability.  

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for the right knee for this 
time period.  Disabilities of the knee and leg are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263; 
however, several of these diagnostic codes are simply not 
applicable to the Veteran's right knee disability because, 
in some cases, his current rating exceeds the maximum rating 
allowed under a particular rating code; or because 
particular symptoms of his right knee are not shown by the 
medical evidence to meet the criteria for a higher rating.  
It is neither contended nor shown, for example, that his 
right knee disability involves ankylosis (Diagnostic Code 
5256) or impairment of the tibia and fibula (malunion or 
nonunion) (Diagnostic Code 5262.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In addition, there is no 
evidence during this time period that shows right knee 
extension limited to 30 degrees, which would warrant the 
next-higher rating of 40 percent under Diagnostic Code 5261.  
Therefore, the Board finds that the record presents no basis 
for assignment of a higher rating for the right knee 
disability for the time period prior to February 13, 2004 
based on any applicable Diagnostic Code.

The Board has also considered whether a separate rating is 
warranted for limitation of extension under Diagnostic Code 
5261 based on the September 2003 finding of "10-degree 
flexion contracture to 90 degrees of flexion," but concludes 
that a separate rating is not warranted because the 
September 2003 record reflected a single instance during 
this time period where right knee extension, described as 
"flexion contracture," was less than normal (extension to 
zero degrees or neutral).  The Board has reviewed all of the 
VA and private treatment records, including those before and 
after the present applicable time period, and finds that 
there is no objective evidence of chronic limitation of 
extension of the right knee during any time period.  
Therefore, entitlement to a separate rating for limitation 
of extension under Diagnostic Code 5261 is not warranted for 
this single instance of extension to 10 degrees in September 
2003 and must be denied.

In conclusion, the Board finds that the 30 percent rating 
takes into account any functional loss due to pain and other 
factors, and, given the minimal objective findings during 
the time period prior to February 13, 2004, no higher rating 
on this basis is warranted.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  Even considering pain and other factors, the 
evidence simply does not support assignment of a higher 
rating under Diagnostic Codes 5010-5257, 5261, or other 
Diagnostic Code relating to the knee joint during this time 
period.  

For all the foregoing reasons, the Board finds that there 
are no objective medical findings that would support the 
assignment an evaluation in excess of 30 percent for the 
right knee disability for the period prior to February 13, 
2004.  Therefore, entitlement to an increased rating for 
residuals of a total right knee replacement is not warranted 
this time period, and the claim must be denied.  The Board 
has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
the Veteran's sedentary employment as a programmer or any 
frequent periods of hospitalization related to this service-
connected disability that would take his case outside the 
norm so as to warrant the assignment of an extraschedular 
rating during the time period prior to February 13, 2004.  
While it was noted that he reported chronic pain mostly on 
walking and running, objective medical findings were not 
indicative of any unusual or marked interference with his 
employment as a computer programmer (i.e., beyond that 
contemplated in the assigned 30 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for aggravation of left 
ankle arthrosis proximately due to residuals of a total 
right knee replacement is allowed, effective October 6, 
2003, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a total right knee replacement, to 
include a separate rating for limitation of extension, for 
the time period prior to February 13, 2004 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


